Citation Nr: 0623327	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Whether the RO committed clear and unmistakable error (CUE) 
when, in a decision entered in December 1996, it failed to 
assign separate compensable ratings for tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to May 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision by the RO.


FINDING OF FACT

At the time of the RO's December 1996 decision, the evidence 
showed that the veteran perceived tinnitus in his left ear 
only.


CONCLUSION OF LAW

The RO did not commit CUE in December 1996 when it failed to 
assign separate compensable ratings for tinnitus in each ear.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's representative has advanced argument to the 
effect that the RO committed CUE when, in a decision entered 
in December 1996, it failed to assign separate compensable 
ratings for tinnitus in each ear.  It is argued that 
separation evaluations should have been assigned because the 
veteran perceived tinnitus bilaterally.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2005).  CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  To establish CUE, a claimant must 
show either that the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

In the present case, the Board finds that the claim of CUE 
must fail.  Simply put, the evidence of record at the time of 
RO's decision in December 1996 showed that the veteran at 
that time was perceiving tinnitus in only one ear.  A VA 
examination report of record, dated in October 1996, 
pertaining to the ear, nose, and throat, clearly indicated 
that the veteran had a long history of left "high pitch" 
tinnitus.  A VA audiological report from the same time frame 
likewise showed that the veteran reported that he had 
tinnitus in his left ear only.  Accordingly, because the 
evidence before the RO in December 1996 showed that the 
veteran was experiencing tinnitus in only one ear, the Board 
cannot conclude that the RO committed CUE when it failed to 
assign separate evaluations for each ear.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Although 
the VCAA is applicable to many types of claims, the United 
States Court of Appeals for Veterans Claims has held that it 
does not apply to claims of CUE.  See, e.g., Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The appeal is denied.


ORDER

The appeal is denied.


____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


